                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DEBRA A. MARTIN                                                                   PLAINTIFF

v.                              Case No. 5:17-cv-00109-KGB

GEORGE ERVIN “SONNY” PERDUE, III,
in His Official Capacity as SECRETARY OF
THE DEPARTMENT OF AGRICULTURE                                                   DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Debra A. Martin’s complaint is dismissed with prejudice. The relief

requested is denied.

       It is so adjudged this 19th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
